                     Case 4:20-cv-05640-YGR Document 490 Filed 04/27/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099             MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                         mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                     CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                          492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                      crichman@gibsondunn.com
                   dswanson@gibsondunn.com                        GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                    1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                    Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                      Telephone: 202.955.8500
                 333 South Grand Avenue                           Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                          ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                            edettmer@gibsondunn.com
                                                                  ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                    elazarus@gibsondunn.com
                 24000092; pro hac vice)                          GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                           555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                      San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100                 Telephone: 415.393.8200
                 Dallas, TX 75201                                 Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                          Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                            UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                            Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-    NOTICE OF FILING OF DEFENDANT
                                       defendant              APPLE INC.’S EXPERT WRITTEN DIRECT
          21                                                  TESTIMONY
                       v.
          22
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP     NOTICE OF FILING OF DEFENDANT APPLE INC.’S EXPERT WRITTEN DIRECT TESTIMONY, 4:20-cv-05640-
                                                            YGR
                      Case 4:20-cv-05640-YGR Document 490 Filed 04/27/21 Page 2 of 2


            1          Apple Inc. respectfully submits the written direct testimony of the following experts:
            2          1.     Lorin M. Hitt, Ph.D
            3          2.     Francine Lafontaine, Ph.D
                       3.     Richard Schmalensee, Ph.D
            4          4.     Daniel L. Rubinfeld
            5          5.     Dominique Hanssens, Ph.D
                       6.     Aviel D. Rubin, Ph.D
            6          7.     James E. Malackowski
            7

            8

            9    Dated: April 27, 2021                       Respectfully submitted,
          10                                                 GIBSON, DUNN & CRUTCHER LLP
          11

          12                                                 By:       /s/ Rachel S. Brass
                                                                       Rachel S. Brass
          13

          14                                                 Attorney for Defendant Apple Inc.

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

Gibson, Dunn &                                                     1
Crutcher LLP
                    NOTICE OF FILING OF DEFENDANT APPLE INC.’S EXPERT WRITTEN DIRECT TESTIMONY, 4:20-CV-
                                                         05640-YGR
